DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the amendment and response filed on02/16/2022.
Claims 7, 9, and 12 have been amended.
Claims 1-6, 8, 10, 11, and 13-16 have been cancelled.
Claims 17-33 have been added.
Claims 17-33 have been withdrawn from consideration.
Claims 7, 9, 12,  and 17-33 are currently pending, and claims 7, 9, and 12 have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed on 02/16/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.  












Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Response to Arguments

Applicant’s arguments received 01/31/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  

The Examiner recognizes that “arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Restriction

Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 9, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,430,781 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant invention claim a wireless handset, while the limitations of the ‘791 patent claim a  wireless device. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ‘791 patent with the technique of instant invention because the references in question differ from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Moreover, the references teaches a base device, product, or method similar or analogous to the claims.  Design incentives or market forces would have prompted change to the base device.  Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).











Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jansen et al. Proximity Beacons and Mobile Device Authentication: An Overview and Implementation. (June 2005). “The use of mobile handheld devices within the workplace is expanding rapidly. These devices are no longer viewed as coveted gadgets for early technology adopters, but have instead become indispensable tools that offer competitive business advantages for the mobile workforce. While these devices provide productivity benefits, they also pose new risks to an organization’s security by the information they contain or can access remotely.”
Steinfield, Charles.  The Development of Location Based Services in Mobile Commerce. (10 August 2003).  “With the more than one billion cellular phones in the world in 2002, joined by other wireless handheld computing devices like personal digital assistants (PDAs) and pocket PCs, there are significant opportunities for mobile commerce growth. Although mobile commerce enables access to goods and service regardless of the location of either buyer or seller, in many situations the specific location of the buyer and seller is critical to the transaction. A host of new location-aware applications and services are emerging with significant implications for the future of e-commerce. Much like the experience with the dot.com era, however, the development of location-based services has fallen somewhat short of expectations. In this chapter, we attempt to provide a realistic assessment of the potential for location based services, examining the market opportunity, technological origins, likely services, emerging policy issues, and potential future directions.”
HALAVAIS, RICHARD ARTHUR (EP 245714 A2) discloses, “A locating system employs a single-point device employing unique scanning patterns for generating peak signal data which can be used to calculate the position of a signal source (12,14) within a scanned region.  One preferred embodiment utilizes a satellite (10) in high earth geosynchronous orbit and a simultaneous yaw and roll pattern to scan a substantial portion of the earth's surface.  The point source being located may be virtually any form of transmitter of radiant energy such as infrared, electromagnetic, light or acoustical energy.  The scanning device may also be positioned in a low earth orbit satellite, an aircraft, a missile or a helicopter.  The single-point device re-radiates the signal source transmission to a computer command center (16) which correlates single-point device scanning position data with received transmissions to accurately compute the location of the signal source (12, 14).  Beacons (24) placed at precisely known locations may be used to interpret scan data.  The computer triangulates peak signals of multiple roll orbits (74) generated during each yaw orbit (75) of the single-point device to determine the precise location of the source (76).  The computer may also search a data base to identify the signal source and provide related information previously stored in the data base.  The invention is particularly advantageous for locating stolen vehicles and for finding kidnapped persons.  An alternative embodiment employs a peak-detecting ground-based receiver and a satellite or other single-point scanning device which generates and transmits a signal to the receiver indicating the satellite's precise current position in antenna yaw and roll.  The ground-based receiver is equipped with a computer for calculating its own position by repeatedly correlating the time of peak signal detection and the yaw and roll data from the received satellite signal.  Such an alternative embodiment would enable precise self-position determination without the use of a command center.  The term "peak signal detection" also includes averaging first and last signal acquisition, counting and averaging all signal acquisitions and all other techniques for determining the direction of maximum received signal strength.”

UEDA et al. (JP 2006/166314 A) discloses, “To highly accurately and surely estimate a location of a radio station when estimating the location of the radio station, out of an area, in multi-hop communication. A radio station that has received a radio beacon signal, measures the signal strength of the radio beacon signal for each radiation beam pattern to create a first table, searches for information of a radiation beam pattern with the maximum signal strength based on the first table to create a second table, repeats the creation of the second table for each radio station to create the second table and redirects a radio signal containing the second table to a radio station to a transmission source.  If location coordinates of first and second radio stations are known, based on the location coordinates of the first and second radio stations and the second table, location coordinates of a third radio station are computed and based on location coordinates of the second and third radio stations and the second table, location coordinates of a fourth radio station within transmission areas of the second and third radio stations are computed.”
PASTOR, DAVID. (EP 1280322 A1). “The communications establishment method between handsets in a local radio communications network with time division multiplexing has handsets (C1,C2).  One handset can form a base, establishing direct communication.  The base forming a handset has a beacon signal with a group ringing message.”
Mobile Marketing Association. Rich Media Mobile Advertising Guidelines. (2011). Retrieved online 08/26/2021. https://www.mmaglobal.com/files/mobileadvertising.pdf
“Rich Media is a development that allows mobile applications and browsers to provide experiences that go beyond displaying text, static and animated graphics or video. It enables multimedia applications to be encapsulated in virtually any context that displays on a mobile device.”



















Applicant’s amendment filed on 01/31/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)